29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Michael A. WAIR, Appellant.
No. 94-1427.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 21, 1994.Filed:  July 26, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael A. Wair challenges the sufficiency of the evidence to support his conviction for bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Viewing the evidence in the light most favorable to the verdict, and accepting all reasonable inferences supporting the conviction, we hold that the government presented sufficient evidence for a reasonable fact-finder to conclude, beyond a reasonable doubt, that Wair, by intimidation, took from the presence of a bank teller money belonging to or in the custody of FirsTier Bank in Omaha.  See 18 U.S.C. Sec. 2113(a);   United States v. Wolfe, 18 F.3d 634, 636 (8th Cir. 1994) (standard of review).


2
The teller testified that a note on her counter read, "Put $950 in the bag.  I have a gun."  She identified Wair as the man to whom she handed the money, and she identified bank surveillance photographs depicting the robbery.  Wair's mother identified Wair as the man shown in the surveillance photographs.  An FBI special agent testified that, at the time of arrest, Wair possessed bills with serial numbers matching those of the money the teller handed the robber, and that Wair confessed to the robbery.  We note that Wair's confession did not become involuntary simply because he made it while handcuffed in the presence of police officers,  see United States v. Robinson, 20 F.3d 320, 322-23 (8th Cir. 1994), but the evidence of Wair's guilt was overwhelming even without the confession.


3
Accordingly, we affirm the judgment of the district court1.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska